Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 11, 2020

                                     No. 04-20-00081-CV

        IN THE INTEREST OF E.C.G., J.C.G., J.J.G., J.A.G., J.Z.G., AND E.R.G.,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01841
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
      Appellant’s first motion for an extension of time to file the appellant’s brief is granted.
We order appellant’s counsel, John F. Davis, to file the appellant’s brief by March 30, 2020



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court